 In the Matter of Nlof-oLsoN TRANSIT COMPANYandFOREMAN'S ASSO-CIATION of AMERICA (INDEPENDENT), CHAPTER 159Case No. 7-R-2007.-Decided January 14, 1946Foster,Yost, and Lott,byMr. Sparkman D. Foster,ofDetroit,Mich.,for the Company.Mr.Walter M. Nelson, by Mr. Bernard E. Konopka,of Detroit,Mich., for the Foreman'sAssociation.Mr. David Martin,of Detroit,Mich., for the M. E. B. A.; andMessrs.Jack N.TuckerandN. L. Smokler,of Detroit, Mich.,for theM. E. B. A.,No. 3.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America(Independent); Chapter 159, herein called the Foreman's Associa-tion,' alleging that a question affecting commerce had arisen concern-ing the representation of employees of Nicholson Transit Company,Ecorse,Michigan, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Sylvester J. Pheney, Trial Examiner.The hearing was heldat Detroit, Michigan, on August 20 and 21, 1945. ' The Company, theForeman's Association, and Marine Engineers' Beneficial Associationand its local No. 3, herein respectively called the M. E. B. A. and theM. E. B. A., No. 3, appeared and participated.2All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.Duringthe course of the hearing, the M. E. B. A. moved that the Board dis-1The petition and otherformal papers were amended at the hearing to show the correctname of thepetitioner.2NationalMaritimeUnion,CIO, hereincalled the N. M. U., the labor organizationrepresenting the Company's unlicensed personnel,also served with notice,appeared at thebearingAccordingto a statement of the Trial Examiner read into the record at thehearing, the N. M. U. decidednot to intervene in this proceeding when it appeared that theinstant petition directly concerned the representation of licensed personnel only.65 N. L. R. R , No. 75.418 NICHOLSON TRANSIT COMPANY419miss the petition.The Trial Examiner did not rule on this motion.For reasons which appear in Sections III and IV, below, the motionis denied.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNicholson Transit Company, a Michigan corporation with its prili-cipal office at Ecorse, Michigan, owns and operates five cargo vesselson the Great Lakes, and is engaged in the regular transporting ofgoods, wares, and materials between points in the States of Minnesota,Michigan, Ohio,Wisconsin, New York, Pennsylvania, and Illinois.During' 1944 the value of the goods, wares, and materials so trans-ported by the Company exceeded $1,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDForeman's Association of America (Independent), Chapter 159, isa labor organization admitting to membership employees of theCompany.Marine Engineers' Beneficial Association and its local- No. 3 arelabor organizations affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONBy letter dated February 10, 1945, the Foreman's Association,claiming to represent a majority of mates and engineers in the Com-pany's employ, requested recognition as their bargaining represent-ative.The Company did not reply. The M. E. B. A. takes theposition that a contract between the M. E. B. A. and the Companyconstitutes a bar to a determination of representatives for theCompany's engineers.In 1940 the Company recognized the M. E. B. A. as the exclusiverepresentative of the Company's engineers and, on October 9, 1940,entered into a contract with the M. E. B. A., which provided,interalia,that it should be in force from October 1, 1940, to January 31,1941, and thereafter for yearly periods from February 1 to January31, subject to change or modification upon written notice 30 daysbefore any yearly terminal date.On, May 17, 1941, the parties 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDentered into a supplementary agreement providing for changes in thewage scale and in seniority privileges. In November 1943 the M. E.B. A. notified the Company in writing of its desire to reopen thecontract for changes to be effected for the 1944 season.The Companyaccepted the notice as adequate to reopen the contract, and notifiedtheM. E. B. A. to this effect. Although representatives of thepartiesmade some attempts to meet, no further negotiations werehad between them. In the spring of 1944, after repeated futile ap-peals for assistance from M. E. B. A., the Company's engineers madesome attempt to bargain- with the Company directly. In 1945 sub-stantially all the Company's engineers and mates authorized the Fore-man's Association to represent them for bargaining purposes.Weare of the opinion that the notice to reopen the contract given by theM. E. B. A. in November 1943 and its acceptance by the Companyprevented the automatic renewal of their agreement of 1940 for theyear 1944.3In any event, it is clear that the contract, which, ifrenewed, would expire on January 31, 1946, cannot operate as a bar toa determination of representatives at this time.4A statement of a Board agent and other evidence, introduced intoevidence at the hearing, indicate that the Foreman's Association repre-sents a substantial number of employees in the units hereinafter foundappropriate.5We find that questions affecting commerce have arisen concerningthe representation of employees of the Colnpany, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Foreman's Association contends that mates and engineers con-stitute a single appropriate bargaining unit.The M. E. B. A. con-tends that engineers constitute a separate appropriate bargaining unitapart from mates and, in support of its contention, urges the differ-ences in the skills and duties of employees in the two categories andthe history of separate bargaining for the Company's engineers since1940.The Company employs 19 engineers and 15 mates, all duly licensedby Government authority.Mates, skilled in navigation, are deck offi-cers, responsible for the good shape of 'the ship during round-the-clockwatches.Classified as first, second, or third mates, depending on theirS SeeMatter of The Daybrook Hydraulic Corporation,03 N. L R B 107.4Matter of Dann Manufacturing Company,38 N. L R. B 528_5The Field Examiner reported that the Foreman'sAssociation submitted 31 cards, ofwhich 29 appear on the Company's pay roll of June 15,1945.Sixteen of the cards bearthe names of engineers and 13 bear the names of mates.The 11 E BA , retainingsome members among the engineers,relies substantially on itscontract for its interest among themThere are approximately 19 employees in the unit appropriate for engineers.There areapproximately 15 employees in the appropriate unit for mates NICHOLSON TRANSIT COMPANY421experience, mates on watch have under their immediate supervision 10unlicensed deck employees, including deck hands, watchmen, andwheelmen.The first mate takes command of the ship if the masterbecomes incapacitated."Engineers, on the other hand, are skilled inthe care of mechanical equipment.Like mates, they serve watches,supervising 10 unlicensed employees in their department, includingoilers, firemen, coal passers, and a wiper.Mates and engineers dis-cipline and recommend for discharge employees under them.7In 1940, as noted above, the Company recognized the M. E. B. A. asbargaining representative for its engineers ahd entered into a contractwhich was operative for at least 2 years. Separate bargaining formates and engineers has become traditional in the maritime"industry.sThe M. E. B. A. does not admit mates to membership. The Foreman'sAssociation, however, urges that the express desire of the Company'sengineers and mates for a single unit outweighs these considerations.9In view of the past bargaining history among the Company's em-ployees; the claims of the rival labor organizations herein, and thedifferences in the training and functions of the two categories of em-ployees seeking representation, we are not persuaded that we shoulddepart from our earlier findings that separate units are appropriatefor mates and engineers.We find that all engineers employed by the Company constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.We further find that all mates employed by the Company constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot.Since the M. E. B. A. has been the recognized bargaining repre-sentative of the Company's engineers and retains some membershipThe record does not disclose the number of masters employed by the Company or theirdutiesMasters have not been organized by either of the labor organizationsherein.'Since engineers and mates are admittedly supervisory employees, the Company urgesthat they are not employees within the meaning of the Act and that neither mates norengineers should be included in any bargaining unitFor reasons which we have set forthin earlier decisions relating to the maritime industry,we findno merit in this contentionSeeMatter of Wyandotte Transportation Company,62 N. L. R. B 1518,and cases citedtherein.8 SeeMatter of A H.Bull Steamship Company,36 N L R B 99,and cases cited therein;Matter of Wyandotte Transportation Company,supra,andMatter of Lake Tankers Corpo-ration,64 N. L R B 2819In support of its contention that engineers and mates on the Company's pay roll desireto bargain in a single unit, the Foreman's Association submitted separate petitions signedby mates and engineers on each of the Company's boatsThree petitions, bearing in all19 signatures, were admitted into evidenceThe other petitions were rejected for wantof proper identification. DECISIONSOF NATIONALLABOR RELATIONS BOARDamong them, we shall provide that the M. E. B. A. and the Foreman'sAssociation shall participate in the election among the engineers.TheM. E. B. A. does not admit mates into membership and does not desireto represent the mates.We shall provide that the Foreman's Asso-ciation shall participate in the election among the mates.Those eligible to vote in the separate elections shall be all employeesin the respective appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nicholson TransitCompany, Ecorse, Michigan, separate elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in groups set forth below, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections :(1)Among all engineers employed by the Company to determinewhether they desire to be represented by Foreman's Association ofAmerica (Independent), Chapter 159, or by Marine Engineers' Bene-ficial Association, CIO, for the purposes of collective bargaining, or byneither; and(2)Among all mates employed by the Company to determinewhether or not they desire to be represented by Foreman's Associationof America (Independent), Chapter 159, for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of the above.Decision and Direction of Elections.